Citation Nr: 1131046	
Decision Date: 08/23/11    Archive Date: 09/07/11

DOCKET NO.  07-24 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama.


THE ISSUES

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, which, in pertinent part, denied the above claim. 

The claim was first reviewed by the Board in May 2010, at which time the claim was denied.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim for a TDIU.  The Court issued a December 2010 Order vacating that portion of a May 2010 Board decision addressing the issue listed on the title page of this decision, and remanding the issue for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim, consistent with the December 2010 Joint Motion for Remand.

The December 2010 JMR found that the Board's May 2010 decision had provided inadequate reasons and bases when determining the Veteran's claim for entitlement to a TDIU.  Specifically, the Court stated that a remand was necessary for the Board to consider the Veteran's education and previous employment in determining whether he is entitled to a TDIU, and the Court directed that the time period prior to the Veteran's right knee replacement, July 9, 2007, and the time period after the expiration of the temporary total rating following right knee replacement be separately considered when evaluating the claim for TDIU. 

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2010).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).

Moreover, because the Veteran has not yet undergone a VA examination with respect to his TDIU claim, the Board finds that, on remand, the Veteran should be afforded a VA examination and opinion to ascertain the impact of his service-connected right total knee arthroscopy on his unemployability.  Additionally, because the record shows that the Veteran is also service-connected for tinnitus and bilateral sensorineural hearing loss, the impact of those disabilities, together with his right total knee arthroscopy, should also be addressed.   Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  Specifically, the examiner should consider the Veteran's level of education, special training, and previous work experience in making this determination. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to update the information previously provided regarding employment and education.  The Veteran should provide a list of his employers and types of employment since 1961 and prior to July 2009, and provide a list of his employers since January 2009.  

2.  The Veteran should also be asked to provide authorization to obtain a list of the Veteran's earnings record for purposes of Social Security from the Social Security Administration.

3.  Ask the Veteran whether he has been treated by any non-VA providers for any claimed disorder since January 2009.  Obtain any identified records.

4.  Obtain the Veteran's VA clinical records since January 2009.  Review the records prior to July 2007 to ascertain that the VA clinical records associated with the claims file are complete.  

5.  Obtain records of the Veteran's July 2007 right knee replacement surgery, including the admitting history and physical.   

6.  After the above actions are completed to the extent possible, the Veteran should be scheduled for VA examination(s) as necessary to determine the impact of his service-connected disabilities on his unemployability.  The RO should provide the examiner a list of the Veteran's service-connected disabilities, and summarize the Veteran's education, special training, and previous work experience for the examiner.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.

The examiner should address the following questions:
      (a) Describe the types of industrial activities and the severity of industrial impairment or the limitations imposed on the Veteran's ability to perform (i) his usual employment tasks, and (ii) any employment tasks,  caused by each of the service-connected disabilities, during the period prior to July 9, 2007, and, describe when such impairment arose.  Describe the types of employment activities which would not be impaired by the Veteran's service-connected disabilities, as manifested prior to July 7, 2007.  
      (b) Describe the types of industrial activities and the severity of industrial impairment or the limitations imposed on the Veteran's ability to perform (i) his usual employment tasks, and, (ii) any employment tasks, caused by each of the service-connected disabilities, during the period from January 1, 2009.  Describe the types of employment activities which would not be impaired by the Veteran's service-connected disabilities, as manifested from January 2009 to the present.  

The examiner should discuss the Veteran's level of education, special training, and previous work experience when arriving at the conclusions, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  If a claim is denied, the AMC should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TRESA M. SCHLECHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


